954 So. 2d 1270 (2007)
MOTHER, K.P. of A.F., S.F., H.F., M.F., M.F., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D06-4573.
District Court of Appeal of Florida, First District.
April 30, 2007.
Patricia L. Parker of Parker & DuFresne, P.A., Jacksonville, for Appellant.
Wendy S. Loquasto of Fox & Loquasto, P.A., Tallahassee, and Susan W. Fox of Fox & Loquasto, P.A., Tampa; Debbie Jones Stafford and David F. Elder of Department of Children & Familes, Jacksonville; and Mercedes Scopetta, Guardian ad Litem Program, Orlando, for Appellee.
PER CURIAM.
The appellant in this child dependency action challenges an order by which the goal of her case plan was amended from reunification to adoption with respect to five of her nine dependent children. Contrary to the requirements of Florida Rule of Juvenile Procedure 8.415(f)(10), as then in effect, the trial court did not include in its order sufficient findings concerning whether the appellant failed to substantially comply with her case plan to the degree that further reunification efforts with these children would be without merit. Consequently, we are unable to conduct an intelligent review on appeal. The challenged order is accordingly REVERSED *1271 and this case is REMANDED for further proceedings.
ALLEN, WEBSTER and ROBERTS, JJ., concur.